STONE, C. J.-
-The present suit was an action “for the recovery of personal property in specie,” a statutory substitute for the common law action of detinue. — Code of 1876, §§ 2942, et seq. On all questions material to the present investigation, the statutory action is not essentially different from its common law prototype. The property sued for is described in the complaint as “one lot of staves and saw-logs.” It has the same description in the replevin bond, and in the verdict of the jury finding for the plaintiff. The verdict, which is copied in the judgment-entry, is in the following language: “We, the jury, find for the plaintiff, and assess the value of the property sued for at $189.” The judgment follows the verdict.
The description, as we have seen, is onelot of staves and saw-logs. We must be presumed to know there is a wide difference between staves and saw-logs, and they constitute distinct classes. As distinct as, if not more widely different from each other, than cotton in bales, and cotton in the seed. Though called one lot, they were manifestly two lots, and their value should have been assessed separately. — Townsend v. Brooks, 76 Ala. 308; Jones v. Anderson, lb. 428, and citations. “The judgment, following the verdict, is necessarily erroneous in the foregoing particular, and it must be reversed.” We consider it unnecessary to notice the questions raised by the charges asked, as there is nothing in them.
Other questions are referred to in argument, but the record does not raise them. — Cooper v. Watson, 73 Ala. 252; Mills v. Clayton, 81 Ala.
Reversed and remanded.